Citation Nr: 1129555	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left total knee replacement.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.  The Veteran was a prisoner of war of the German Government for over 30 days.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for coronary artery disease, hypertension and cerebrovascular accident.  The Veteran disagreed with the evaluations assigned by the RO for these service-connected disabilities.  In addition, the Veteran disagrees with a rating action that denied service connection for residuals of a left total knee replacement. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was a prisoner of war of the German Government from October 1944 to April 1945.

2.  He reportedly fell and injured the left knee in service, and he subsequently developed arthritis for which he underwent a total knee replacement in 2000.  

3.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more.

4.  The Veteran has no current residuals of the cerebrovascular accident.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, residuals of a left total knee replacement were incurred as a result service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8009 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2009 letter, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claims arise from the initial award of service connection for the disabilities at issue.  In Dingess, the United States Court of Appeals for Veterans Claims held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private medical records, and a VA examination report.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a prisoner of war on a presumptive basis for certain diseases, including post-traumatic osteoarthritis, if it is shown to be manifest to a degree of 10 percent or more at any time following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes the Veteran's service treatment records are not available, due to a fire at a records center.  In a statement received in January 2010, the Veteran asserted that while he was in basic training, he was running the obstacle course and fell while jumping for a rope.  He claims he landed on his knees, with the left knee hitting the hardest.  He argues, in effect, he developed arthritis due to this incident, and that it ultimately led to the total knee replacement on the left.  He reports that this was the only significant injury that he had to his left knee, and that this bothered him since service.

The record establishes the Veteran was hospitalized in a private facility in January 2000.  He described pain in both knees for more than ten years.  A left total knee replacement was performed during the hospitalization.  The diagnosis was degenerative joint disease of the left knee.

In light of the Veteran's reported history of an in-service injury to the left knee, and the subsequent development of arthritis, resolving reasonable doubt in his favor, the Board finds service connection is warranted for the residuals of the left total knee replacement.  It is concluded that the arthritis was as likely as not post-traumatic in origin, thus subject to service connection under applicable law.


	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected psychiatric disability by assigning various ratings during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hypertension 

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The only three blood pressure readings during the period since March 2008, the effective date of the award of service connection for hypertension, are 150/80, 126/76 and 160/68.  The latter was recorded on the May 2009 VA examination.  It was also indicated at that time that the Veteran is on medication for hypertension.  Thus, since diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more, there is no basis on which a higher rating may be assigned.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of hypertension.  The Veteran's blood pressure simply does not meet the criteria for a higher rating.  

B.  Residuals of a cerebrovascular accident 

A 100 percent evaluation may be assigned for hemorrhage of the vessels of the brain for six months.  Thereafter, rate residuals, with a minimum 10 percent.  Diagnostic Code 8009  NOTE:  It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e, headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

The Veteran was admitted to a private hospital in August 2008.  It was reported the previous day he had temporary amaurosis fugax on the right that lasted about five minutes.  It was noted he had experienced no recurrent episodes.  A work-up showed a totally occluded right internal carotid artery with some ulceration of the left internal carotid, but good flow.  It was recommended to treat the carotids conservatively.  It was also stated it did not appear the Veteran had suffered a stroke, and that he looked normal.  His resting facial features were normal.  The assessment was amaurosis fugax, right eye.  This was most likely from stump emboli and had nothing to do with the mitral valve.  

Later that month, a carotid ultrasound revealed chronic right carotid occlusion and 69 percent stenosis of the left internal carotid artery.  

On VA examination in May 2009, it was noted the Veteran had a transient ischemic attack in 2008, and had experienced previous mild cerebrovascular accidents with confusion, disorientation and loss of left hand use, but these all resolved.  The examination demonstrated he had decreased carotid tones on the right side, but it was not audible and the examiner did not hear any swishiness or bruits.  A neurologic examination was normal.  There was no weakness or hemiparesis.  The diagnosis was transient ischemic attack and mild cerebrovascular accident with good recovery and no hemiparesis.

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, the medical evidence of record fails to show he has any residuals of the cerebrovascular accident.  The May 2009 VA examination demonstrated no hemiparesis.  In sum, there is no basis on which an increased rating may be assigned.

      III.  Other considerations

The Board has also considered whether the Veteran's service-connected hypertension and cerebrovascular accident present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as otherwise noted, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a left total knee replacement is granted.  The appeal is allowed to this extent.

An initial evaluation in excess of 10 percent for hypertension is denied.

An initial evaluation in excess of 10 percent for residuals of a cerebrovascular accident is denied.


REMAND

The Veteran also asserts a higher initial evaluation is warranted for coronary artery disease.  A 30 percent evaluation has been assigned under Diagnostic Code 7005.  The diagnostic criteria include metabolic equivalent (METs).  In order to assign a 60 percent rating, the record must show a workload of greater than 3 METs, but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  On an echocardiogram at a private facility in September 2008, the ejection fraction of the left ventricle was estimated at 50 to55 percent.  The Board notes that the May 2009 VA examination did not include METs.  In addition, the Veteran has not been afforded a cardiology examination by the VA in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he furnish the names and addresses of all medical providers who have treated him for coronary artery disease since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  To the extent records are not or cannot be obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Schedule a VA cardiology examination to determine the nature and extent of the Veteran's coronary artery disease.  All necessary tests, including METs testing, should be done.  The claims folder should be made available to the examiner in conjunction with the examination.  All clinical findings should be reported in detail.

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


